           Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 1 of 35




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                             :
                                                      :
                    v.                                :
                                                      : Criminal No. 92-cr-345 (RC)
 ANDRE P. BROWN,                                      :
                                                      :
                            Defendant.                :


           GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION FOR
                        COMPASSIONATE RELEASE

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this Opposition to defendant Andre P. Brown’s

“Motion for Compassionate Release Pursuant to D.C. Code § 24-403d” (“Motion”) (ECF No. 87),

and his “Supplemental Memorandum of Points and Authorities” in support of his Motion (“Supp.

Mem.”), in which he also seeks relief pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 89).

Defendant asks the Court to reduce his sentence of imprisonment, and order his immediate release,

relying in part on the threat posed by the COVID-19 pandemic. The United States respectfully

opposes the motion. Pursuant to the federal compassionate release statute, this Court should deny

the motion without prejudice for defendant’s failure to exhaust administrative remedies. Should

the Court reach the merits of defendant’s claim for relief under the federal statute, the Court should

deny the motion with prejudice because defendant has not met his burden of establishing that a

sentence reduction is warranted under the statute. The Court should deny defendant’s claim under

the D.C. compassionate release statute because defendant is not eligible for relief under this statute

and because, even if he were, his claim fails for the same reasons that his claim under the federal

statute fails.



                                                  1
             Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 2 of 35




                             I.     RELEVANT BACKGROUND

A.     Defendant’s Convictions

       An indictment filed on September 10, 1992, charged defendant with possession with intent

to distribute more than five grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(B)(iii) (Count One); use of a firearm in connection with a drug trafficking offense, in

violation of 18 U.S.C. § 924 (c) (Count Two); possession with intent to distribute more than five

grams of cocaine base within 1,000 feet of a school, in violation of 21 U.S.C. § 860(a) (Count

Three); armed assault on a police officer (“APO while Armed”), in violation of D.C. Code § 22-

505(b) (Count Four); and carrying a pistol without a license (“CPWL”), in violation of D.C. Code

§ 22-3204(a) (Count Five). On December 21, 1992, following a five-day trial before the Honorable

Joyce Hens Green, the jury returned guilty verdicts on Counts Four and Five (APO while Armed

and CPWL). The following day, the jury reported that it was hopelessly deadlocked on the

remaining counts, and the Court declared a mistrial.

       On February 2, 1993, defendant filed a motion for a new trial pursuant to Fed. R. Crim. P.

30 in which he alleged that a juror had concealed his law enforcement background on voir dire

and, upon later inquiry by the Court, had dishonestly denied the concealment. However, on

February 19, 1993, before the new-trial motion was decided, defendant pled guilty to Count Two

of the indictment (the violation of § 924(c)) in exchange for the government’s agreement to dismiss

Counts One and Three. As part of the plea agreement, defendant also withdrew his motion for a

new trial.




                                                2
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 3 of 35




       1. The Evidence 1

       The government’s evidence established that on August 12, 1992, Metropolitan Police

Department (“MPD”) Officer Manuel Suber was assigned to the arrest team of a narcotics detail

operating in the environs of Wahler Place, S.E., Washington, D.C. Officer Suber was in full police

uniform. At approximately 6:15 p.m., he received a “look out” for a female suspected of having

sold illicit drugs to an undercover officer. Officer Suber went to the 1000 block of Wahler Place

where he saw the suspect standing on a staircase with defendant. Defendant was holding a

transparent plastic bag in his left hand and the female was picking through it. The bag contained

40 to 50 ziplock bags, each of which contained a white rock. Officer Suber approached, and he

physically moved the woman to one side. He then asked defendant for the ziplock bags and

simultaneously reached for them. Defendant brought up his left hand but, in it, was a .38 caliber

revolver. Defendant pointed the gun straight into Officer Suber’s face from a distance of about two

feet. Officer Suber looked down the barrel of the gun and saw the bullets on either side. Subsequent

examination revealed the weapon to be operable, and to be fully loaded with six bullets.

       Defendant attempted to cock the hammer of the gun. Officer Suber let go of the plastic bag

and snatched the gun barrel, wrenching it out of defendant’s hand. Defendant then brought up a

second gun. Officer Suber grabbed defendant’s gun hand at about stomach level, and he pushed

defendant backward into an apartment, all the while shouting, “He's got another gun.” Officer

Suber then withdrew, broadcasting defendant’s location — and the fact that he was armed — to

fellow officers converging on the front and the rear of the building.




1
 The following narrative is drawn from the facts described — with citations to the trial record
— in the government’s appellate brief.

                                                 3
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 4 of 35




       Shortly thereafter, MPD Officer Thomas Fontz, who had taken up a position directly behind

the building, heard glass smashing and saw “an explosion of objects [coming] out the window” of

the building. After about ten minutes’ continuous surveillance, Officer Fontz, covered by other

officers, retrieved a plastic bag containing ziplock bags containing white rocks, as well as some

loose ziplock bags containing white rocks, from among the glass shards that were littered under

the broken window. Shortly thereafter and while still on the scene, Officer Suber identified the

plastic bag and its contents as the materials he earlier had seen in defendant’s left hand.

       Thirty minutes after the assault on Officer Suber, defendant emerged from the apartment

under the control of police. Officer Suber immediately identified defendant as his assailant. The

evidence also established that defendant did not have a permit to carry a gun on August 12, 1992;

the plastic bags retrieved by Officer Fontz and identified by Officer Suber as having been carried

by defendant contained 7.144 grams of 91% pure cocaine base; and the distance from the building

in which Officer Suber observed defendant holding the plastic bags to Draper Elementary School

was 714 feet.

       2. Sentencing

       On June 22, 1993, the Court sentenced defendant to consecutive terms of incarceration of

18 to 54 months on the APO while Armed charge and 60 months (5 years) on the § 924(c)

conviction. The Court sentenced defendant to a concurrent term of 3 to 9 months of incarceration

on the CPWL conviction. 2 According to United States Parole Commission (“USPC”) records,

defendant was released from Bureau of Prisons (“BOP”) custody to parole on August 26, 1998


2
   Defendant appealed from his convictions at trial for APO while Armed and CPWL. He claimed
that that he was denied his Sixth Amendment right to an impartial jury because one of his jurors
was actually biased. The United States Court of Appeals for the District of Columbia Circuit
rejected this claim and affirmed defendant’s convictions. United States v. Brown, 26 F.3d 1124
(D.C. Cir. 1994).

                                                  4
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 5 of 35




(with a full term date of June 17, 2001) (Attachment A – Parole Revocation Prehearing

Assessment).

B.     Additional Relevant Background

       On January 10, 2000, defendant’s parole officer reported that he was in violation of his

parole conditions, specifically noting (1) his arrest on November 5, 1999, in Georgia, where he

was charged with financial identity fraud; and (2) his failure to make himself available for drug

testing (Attachment B – Memorandum to Board of Parole, January 10, 2000). The parole officer

requested that the Board of Parole issue a warrant for defendant’s arrest (id.). On January 28, 2000,

the parole officer advised the Board of Parole of an additional violation: on January 20, 2000, a

warrant was issued for defendant’s arrest, charging him with the January 17, 2000, shooting of

Malika McDaniels (Attachment C – Memorandum to Board of Parole, January 28, 2000). On

February 2, 2000, a parole violation warrant was issued for defendant’s arrest (Attachment D –

Parole Warrant).

       Following the January 17, 2000, shooting of Ms. McDaniels, a District of Columbia

Superior Court grand jury returned an indictment charging defendant with four counts of assault

with intent to kill while armed (“AWIKWA”), in violation of D.C. Code §§ 22-401 and -4502; one

count of mayhem while armed, in violation of D.C. Code §§ 22-406 and -4502; one count of

aggravated assault while armed, in violation of D.C. Code §§ 22-404.1 and - 4502; six counts of

possession of a firearm during a crime of violence (“PFCOV”), in violation of D.C. Code § 22-

4504(b); and one count each of CPWL, in violation of D.C. Code § 22-4504(a), possession of an

unregistered firearm (UF), in violation of D.C. Code § 7-2502.01, and unlawful possession of

ammunition (UA), in violation of D.C. Code § 7-2506.01(3). Defendant fled the jurisdiction after

the shooting, and a warrant was issued for his arrest.



                                                 5
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 6 of 35




        Defendant was arrested in Georgia on the AWIKWA warrant in April 2002. On April 9,

2003, following a trial in D.C. Superior Court before the Honorable Susan R. Winfield in Case No.

2002 FEL 002132, , the jury returned a verdict finding defendant guilty on all counts (except for

CPWL, UF, and UA, which were not submitted to the jury). The government’s evidence at trial

established the following: 3

        Defendant and Robert Ross met in 1991 through a mutual acquaintance. Ross worked in

the music recording industry. When defendant was later “down on his luck,” Ross gave defendant

a security job at his recording studio, which was located in northeast Washington, D.C. In the

months before the shooting, defendant borrowed Ross's car, a 1990 Jaguar, during the week, and

tension arose when defendant had the car on the weekends, but would not return Ross's calls

regarding the car. From November to December 1999, Ross made various efforts to get his car

back from defendant, including through Marc Sheppard. Sheppard, who was known as “Half” or

“Half-pint” because of his small stature, had met defendant in 1998 through the same mutual

acquaintance. Defendant told Sheppard, age 28 at the time of the trial, that he could help him get

a rap music deal. During the following year, defendant and Sheppard saw each other every day,

and defendant introduced Sheppard to Ross. In the months before the shooting, Sheppard and Ross

“became like best friends,” and Sheppard stopped “hanging around” defendant as often. Because

Sheppard and defendant were still speaking, however, Ross asked Sheppard to try to get Ross's car

back.




3
   The following narrative is drawn from the government’s appellate brief — with citations to the
trial record — filed in connection with defendant’s appeal from his convictions in 2002 FEL
002132. We describe the facts in detail because this is relevant to an issue that we discuss infra at
29).

                                                 6
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 7 of 35




       The direct events leading up to the shooting began on Saturday, January 15, 2000. That

day, Sheppard and a friend known to Sheppard and other witnesses only as “Hodgie” went to a

Chinese carry-out. At the carry-out, Sheppard met Malika McDaniels, age 23 at the time of the

trial, and they exchanged phone numbers. The next day, January 16, McDaniels called Sheppard.

That evening, McDaniels and Sheppard went to a motel on Georgia Avenue, along with Hodgie,

Shashana Snow (McDaniels’s friend), and Michelle King (McDaniels’s cousin). Sheppard brought

a .40-caliber firearm with him because he had been robbed previously when he had met women at

hotels, fallen asleep, and then the women let someone into the room; Sheppard also had received

a threat from his ex-girlfriend’s family that day. Sheppard testified that he did not know the brand

of the firearm, and that defendant had left it at Sheppard’s house months earlier.

       At the motel, the group “laugh[ed],” “dr[ank],” and “watch[ed]” television. At some point,

McDaniels’s cousin left because she had to go to work. The others left the motel around noon.

Monica Townes, who was friends with both defendant and Sheppard, called Sheppard and told him

that she had seen Ross’s car at a nightclub. Ross then called Sheppard, and Sheppard told Ross

about his call from Townes. Ross asked Sheppard if Ross should call the police or if Sheppard

could try to get the car. Sheppard said he would try to get the car.

       McDaniels had planned to go home that morning and get her infant daughter from her

mother, but Sheppard asked McDaniels to take him to get keys to his car. McDaniels and Sheppard

picked up Townes in McDaniels’s car, and Hodgie and Snow were also still in the car. At around

2:00 p.m., they first stopped at an auto repair shop owned by defendant’s uncle, Willie “Sonny”

Renfrow, which was located on Naylor Road, S.E. Sheppard testified that he asked Renfrow if he

“had seen [defendant],” and Renfrow said no. Sheppard then told Renfrow to “let [defendant]

know that [Ross is] talking about calling the police,” and that defendant should call him. Renfrow



                                                  7
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 8 of 35




saw Sheppard’s gun in his coat pocket, which Renfrow identified as a .40-caliber Glock, and he

called defendant and told him about the people looking for him. Renfrow initially testified that he

did not tell defendant about the gun, but later testified that he did not remember if he did so.

Defendant told Renfrow that defendant “would take care of it.” McDaniels then drove the short

distance to defendant’s building at 3103 Naylor Road, S.E. She parked the car parallel to the curb,

with the front door of the apartment building toward the front of her car. Sheppard testified that

the gun was under his shirt, sweater, and zipped jacket, and that it was not visible.

       Sheppard and Townes got out of the car. Sheppard knocked on defendant’s door, and the

nanny for defendant's children responded through the closed door that defendant was not there.

Sheppard told the nanny to tell defendant that Ross was “about to call the police to find his car.”

Sheppard returned to McDaniels’s car. Sheppard opened the passenger-side door, and had his foot

half-way inside the car, when McDaniels yelled and Sheppard heard gunshots. Defendant had

come out of his building with two guns. The glass next to Sheppard shattered. Defendant shot

toward McDaniels’s car, bullets hit the car, and windows shattered. Defendant walked toward

Sheppard, and Sheppard, McDaniels, and Townes ran toward nearby shops. As McDaniels ran, she

felt herself get hit in the back. Sheppard fell a few times and then “aimed at [defendant]” and

returned fire to “defend [him]self.” While Sheppard was shooting, defendant was still shooting

and coming toward Sheppard and the shops. McDaniels heard three shots before she saw Sheppard

reach for his gun.

       When Sheppard’s gun was empty, he got in McDaniels's car and drove in reverse down the

street. Snow was ducked down in the backseat of the car. Townes was near the shops and got in

the car. They did not see McDaniels. They went back to Sheppard's house. Defendant called

Sheppard that night and said “[y]ou missed.”



                                                 8
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 9 of 35




       Renfrow heard the gunfire, and after the shooting stopped, he headed over toward

defendant’s building, where Renfrow also lived with his family. Renfrow saw McDaniels lying

face down in front of the bus stop, and he put his jacket over her. McDaniels suffered a spinal cord

injury as result of the shooting. It left her legs completely paralyzed, and her arms partially

paralyzed. McDaniels's doctor testified that McDaniels likely would never walk again. 4

       On May 28, 2003, Judge Winfield initially sentenced defendant to a determinate sentence

on each count. On October 17, 2003, Judge Winfield sua sponte re-sentenced defendant to an

indeterminate sentence because the crime occurred before August 5, 2000. See generally

Richardson v. United States, 927 A.2d 1137 (D.C. 2007) (discussing change to determinate

sentences for crimes committed on or after August 5, 2000). The Court subsequently entered an

amended judgment and commitment order on August 9, 2004; it sentenced defendant to an

indeterminate sentences on each count, resulting in a 20-year sentence with a 15-year mandatory

minimum — an aggregate sentence of 20 to 60 years. 5

       On February 6, 2004, the Board of Parole supplemented the parole violation warrant to

include defendant’s convictions for AWIKWA and the other charges as a basis for the warrant

(Attachment A). Meanwhile, defendant served his sentence in the Superior Court case.

       According to BOP records, defendant satisfied his Superior Court sentence on April 21,

2020, having served 18 years, 1 month, and 4 days — 90.4 % of his full term, and was placed on

supervised release (Attachment E – BOP Sentence Computation Data). The parole warrant issued


4
  The defense did not present any witnesses. The defense theory was that Sheppard was the only
one shooting a weapon and that he shot McDaniels by accident.
5
    On October 21, 2009, on remand after appeal, the Court resentenced defendant as follows:
AWIKWA (Count B) – 10 to 30 years; PFCOV (Count C) – 5 to 15 years; AWIKWA (Count D) –
8 to 24 years; AWIKWA (Count F) – 8 to 24 years; AWIKWA (Count H) – 5 to 15 years; mayhem
while armed (Count J) – 5 to 15 years. The sentences for Counts C and J were consecutive to the
sentences on the other counts – an aggregate sentence of 20 to 60 years.

                                                 9
           Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 10 of 35




in connection with this Court’s case was executed that same day (Attachment A). According to

USPC records, defendant’s recalculated mandatory release date is July 13, 2022; his recalculated

full term date is March 12, 2023 (id.). Defendant is currently at FCI Butner Medium II.

C.     BOP’s Response to the COVID-19 Pandemic

       As this Court is well aware, COVID-19 is an extremely dangerous illness that has caused

many deaths in the United States in a short period of time and that has resulted in massive

disruption to our society and economy. In response to the pandemic, BOP has taken significant

measures to protect the health of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19,

2020), available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

       Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health Services

Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct. 2012),

available at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is lengthy

and detailed, establishing a multi-phase framework requiring BOP facilities to begin preparations

when there is first a “[s]uspected human outbreak overseas.” Id. at i. The plan addresses social

distancing, hygienic and cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January. At that time, the agency established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control, including by reviewing guidance

from the World Health Organization.




                                                 10
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 11 of 35




       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk of COVID-19

transmission into and inside its facilities. Since that time, as events require, BOP has repeatedly

revised the Action Plan to address the crisis.

       BOP’s operations are presently governed by Phase Seven of the Action Plan. The current

modified operations plan requires that all inmates in every BOP institution be secured in their

assigned cells/quarters, in order to stop any spread of the disease. Only limited group gathering is

afforded, with attention to social distancing to the extent possible, to facilitate commissary,

laundry, showers, telephone, and computer access. Further, BOP has severely limited the

movement of inmates and detainees among its facilities. Though there will be exceptions for

medical treatment and similar exigencies, this step as well will limit transmissions of the disease.

Likewise, all official staff travel has been cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering when in public areas when social distancing

cannot be achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of 14 days or until cleared by medical staff. Symptomatic inmates are placed in isolation until they

test negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission, all facility staff are

screened for symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit or higher are

barred from the facility on that basis alone. A staff member with a stuffy or runny nose can be

placed on leave by a medical officer.



                                                  11
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 12 of 35




       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g. medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.

       Social and legal visits were stopped as of March 13, and remain suspended at this time, to

limit the number of people entering the facility and interacting with inmates. In order to ensure

that familial relationships are maintained throughout this disruption, BOP has increased detainees’
telephone allowance to 500 minutes per month. Tours of facilities are also suspended. Legal visits

will be permitted on a case-by-case basis after the attorney has been screened for infection in

accordance with the screening protocols for prison staff.

       Further details and updates of BOP’s modified operations are available to the public on the

BOP website at a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

       In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement (Attachment F – Attorney General Memorandum. March 26, 2020). That authority

includes the ability to place an inmate in home confinement during the last six months or 10% of

a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move to home confinement

those elderly and terminally ill inmates specified in 34 U.S.C. § 60541(g). Congress has also acted

to enhance BOP’s flexibility to respond to the pandemic. Under the Coronavirus Aid, Relief, and

Economic Security Act, enacted on March 27, 2020, BOP may “lengthen the maximum amount of

time for which the Director is authorized to place a prisoner in home confinement” if the Attorney

General finds that emergency conditions will materially affect the functioning of BOP. Pub. L.

No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note). On April

                                                12
          Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 13 of 35




3, 2020, the Attorney General gave the Director of BOP the authority to exercise this discretion,

beginning at the facilities that thus far have seen the greatest incidence of coronavirus transmission

(Attachment G – Attorney General Memorandum for Director of Bureau of Prisons, April 3, 2020).

As of this filing, BOP has transferred almost 3,900 inmates to home confinement. See Federal

Bureau       of      Prisons,     COVID-19         Home        Confinement        Information,      at

https://www.bop.gov/coronavirus/.

         Taken together, all of these measures are designed to mitigate sharply the risks of COVID-

19 transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and

to adjust its practices as necessary to maintain the safety of prison staff and inmates while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

         Unfortunately and inevitably, some inmates have become ill, and more likely will in the

weeks ahead. But BOP must consider its concern for the health of its inmates and staff alongside

other critical considerations. For example, notwithstanding the current pandemic crisis, BOP must

carry out its charge to incarcerate sentenced criminals to protect the public. It must consider the

effect of a mass release on the safety and health of both the inmate population and the citizenry. It

must marshal its resources to care for inmates in the most efficient and beneficial manner possible.

It must assess release plans, which are essential to ensure that a defendant has a safe place to live

and access to health care in these difficult times. And it must consider myriad other factors,

including the availability of both transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced service), and supervision of inmates

once released (at a time that the Probation Office has necessarily cut back on home visits and

supervision).

D.       Defendant’s Request for a Sentence Reduction

         On May 18, 2020, defendant filed a motion with this Court seeking compassionate release

pursuant to compassionate release provision in “The COVID-19 Response Supplemental

Emergency Act of 2020” (“COVID-19 Emergency Act”) On May 29, 2020, defendant filed his

supplemental memorandum in which he argues that the Court has jurisdiction to grant his motion

                                                  13
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 14 of 35




under the District of Columbia statute, but, in the alternative, he also seeks compassionate release

under 18 U.S.C. § 3582(c)(1)(A). He seeks his immediate release, relying on the threat posed by

the COVID-19 pandemic. Defendant, who is 50 years old, states that he is afflicted with “advanced

chronic obstructive pulmonary disease (COPD),” as well as obstructive sleep apnea, diabetes,

hypertension and morbid obesity, 6 and that he “has required intubation and mechanical ventilation

as many as 11 times during the course of his incarceration due to his compromised respiratory

system” (Motion at 1, 4, 6; Supp. Mem. at 8-9). Defendant asserts that his medical conditions, in

conjunction with the threat of COVID-19, “constitute extraordinary and compelling reasons to

reduce [his] sentence” (Supp. Mem. at 8). In addition, defendant argues that “this Court can be

assured that a sentence of time-served would meet the ends of justice and would not pose a public

safety threat” (Supp. Mem. at 9). Defendant argues that he has “significantly reformed his life

while incarcerated,” and states that he has “used his over two decades of incarceration to engage

in rehabilitative programs, has a physical condition that militates against the likelihood of

recidivism, and has the support of his family” (Motion at 8; Supp. Mem. at 9). He also asserts that

he :”has had only minor disciplinary infractions in the last 5 years and no significant infractions

or infractions involving violence in at least 10 years” (Motion at 7-8).

       Defendant concedes that he has failed to exhaust his administrative remedies as required

by 18 U.S.C. § 3582(c)(1)(A), but argues that this Court should excuse the exhaustion requirement

for good cause. First, defendant states that he had a good faith basis for seeking compassionate

release under the District of Columbia statute without regard to the applicable federal law, and the

District of Columbia statute does not require exhaustion of administrative remedies (Supp. Mem.

at 7). He also states that because the government argued in other cases that the federal law does

not apply to DC prisoners serving time for convictions based on D.C. Code offenses (an argument

that has been rejected, see United States v. Hammond, Crim. No. 02-294, 2020 WL 1891980

(D.D.C. April 16, 2020), an individual in his situation “could quite reasonably . . . believe that he

6
  Defendant states that he weighs nearly 400 pounds, and has a Body Mass Index (“BMI”) of 46.9
(Motion at 4; Supp. Mem. at 8).

                                                 14
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 15 of 35




was not obligated to pursue exhaustion before seeking relief under the new D.C. law (id.). Finally,

defendant argues that “requiring him to effectively ‘start from scratch’ with efforts to exhaust under

these exigent circumstances, subject to the increased delay and resulting increased exposure to

infection that such requirement would entail, is wholly unwarranted” (id.).

       Defendant is incarcerated at FCI Butner Medium II. Currently, at the time this pleading was

filed, the BOP website reflects that 2 inmates at FCI Butner Medium II are positive for COVID-

19. There are no staff members who are positive. There have been no inmate or staff deaths at FCI

Butner Medium II related to COVID-19. https://www.bop.gov/coronavirus/.

        II.     LEGAL FRAMEWORK-FEDERAL COMPASSIONATE RELEASE

       Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, this Court may, in

certain circumstances, grant a defendant’s motion to reduce his or her term of imprisonment. A

court may grant the defendant’s own motion for a reduction in his sentence only if the motion was

filed “after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or 30 days have passed “from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” Id.

       If that exhaustion requirement is met, a court may reduce the defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court finds,

as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction” and

(ii) “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to establish that

he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a policy statement addressing reduction of

sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court may


                                                 15
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 16 of 35




reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds that

(i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (iii) “the reduction is consistent with this policy statement.” USSG § 1B1.13. 7

       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.”

       (A)     Medical Condition of the Defendant.—

               (i)    The defendant is suffering from a terminal illness (i.e., a serious and
                      advanced illness with an end of life trajectory). A specific prognosis of life
                      expectancy (i.e., a probability of death within a specific time period) is not
                      required. Examples include metastatic solid-tumor cancer, amyotrophic
                      lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

               (ii)   The defendant is—

                      (I)     suffering from a serious physical or medical condition,

                      (II)    suffering from a serious functional or cognitive impairment, or

                      (III)   experiencing deteriorating physical or mental health because of the
                              aging process, that substantially diminishes the ability of the
                              defendant to provide self-care within the environment of a
                              correctional facility and from which he or she is not expected to
                              recover.

       (B)     Age of the Defendant — The Defendant is (i) at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because of the
               ageing process; and (iii) has served at least 10 years or 75 percent of his or her term
               of imprisonment, whichever is less.

       (C)     Family Circumstances. —



7
    The policy statement refers only to motions filed by the BOP Director. That is because the
policy statement was last amended on November 1, 2018, and until the enactment of the First Step
Act on December 21, 2018, defendants were not entitled to file motions under § 3582(c). See First
Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. § 3582(c)
(2012). In light of the statutory command that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A)(ii), and the
lack of any plausible reason to treat motions filed by defendants differently from motions filed by
BOP, the policy statement applies to motions filed by defendants as well.

                                                 16
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 17 of 35



               (i)     The death or incapacitation of the caregiver of the defendant’s minor child
                       or minor children.

               (ii)    The incapacitation of the defendant’s spouse or registered partner when the
                       defendant would be the only available caregiver for the spouse or the
                       registered partner.

USSG § 1B1.13 cmt. n.1. The application note also recognizes the possibility that BOP could

identify other grounds that amount to “extraordinary and compelling reasons.” USSG § 1B1.13,

cmt. n.1(D).

       Thus, in order to qualify for compassionate release after having exhausted his or her

administrative remedies with BOP, a defendant must be able to demonstrate one of the listed

reasons in (A)–(C) above. See United States v. Shields, 2019 WL 2645028, at *2 (N.D. Cal. June

27, 2019). Defendant bears the burden to show special circumstances meeting the high bar set by

Congress and the Sentencing Commission for compassionate release to be granted. See United

States v. Greenhut, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020) (holding that defendant bears

the burden of establishing entitlement to sentencing reduction and citing United States v. Sprague,

135 F.3d 1301, 1306-1307 (9th Cir. 1998)).

                                          ARGUMENT

       This Court should deny without prejudice defendant’s claim under the federal

compassionate release statute because he has failed to exhaust administrative remedies. Should the

Court reach the merits of this claim, the Court should deny it with prejudice because defendant has

not met his burden to show that a reduction is warranted in light of the danger that defendant would

pose to the community and the relevant § 3553(a) factors. The Court should deny defendant’s

claim under the D.C. compassionate release because, as a defendant convicted of federal and D.C.

Code offenses in this Court, defendant may not seek relief under this statute. Further, even if




                                                17
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 18 of 35




defendant were eligible under the local statute, he has failed to show that he should be granted

early release.


I.     This Court Should Deny Without Prejudice Defendant’s Claim for Relief under the
       Federal Compassionate Release Statute Because Defendant Has Not Exhausted His
       Administrative Remedies.
       This Court lacks authority to act on defendant’s claim for a sentence reduction under the

federal compassionate release statute at this time. As explained above, § 3582(c) requires that a

request for a sentence reduction be presented first to BOP for its consideration; only after 30 days

have passed, or the defendant has exhausted all administrative rights to appeal the BOP’s failure
to move on the defendant’s behalf, may a defendant move for a sentence reduction in court. That

restriction is mandatory, and it continues to serve an important function during the present crisis.

The government is very mindful of the concerns created by COVID-19, and BOP is making its

best effort both to protect the inmate population and to address the unique circumstances of

individual inmates.

       Section 3582(c) provides that a court may not modify a term of imprisonment once it has

been imposed unless it “upon motion of the Director of the Bureau of Prisons, or upon motion of

the defendant after the defendant has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may
reduce the term of imprisonment . . . .” § 3582(c)(1)(A). Contrary to defendant’s assertion, the

requirement that a defendant either exhaust administrative appeals or wait 30 days after presenting

a request to the warden before seeking judicial relief is mandatory and must be enforced by the

Court. As the Third Circuit recently confirmed, where 30 days have not passed following

presentation of a request to a warden, the statute “presents a glaring roadblock foreclosing

compassionate release at this point.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); see

also United States v. Alam, __ F.3d __, 2020 WL 2845694, *3 (June 2, 2020) (agreeing with Raia).

The vast majority of district courts to address this issue agree. See, e.g., United States v. Gonzalez,

                                                  18
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 19 of 35




2020 WL 1940666 (D. Conn. Apr. 22, 2020) (citing cases); United States v. Ogarro, 2020 WL

1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (concluding that “section 3582(c)’s exhaustion

proscription is clear as day” and “[b]ecause the statutory language is unambiguous and mandatory,

it must be ‘strictly enforce[d].’ ”) (quoting Theodoropoulos v. INS, 358 F.3d 162, 172 (2d Cir.

2004)); United States v. Feiling, 2020 WL 1821457 (E.D. Va. Apr. 10, 2020) (“absent exceptional

circumstances, courts have been reluctant to grant waivers of the exhaustion requirement simply

because COVID-19 threatens an inmate's health”); United States v. Epstein, 2020 WL 1808616

(D.N.J. Apr. 9, 2020) (citing numerous cases). 8

       Further, “‘a judgment of conviction that includes [a sentence of imprisonment] constitutes

a final judgment’ and may not be modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824 (2010). As the Supreme Court has recognized, finality

is an important attribute of criminal judgments, and one “essential to the operation of our criminal

justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion). Accordingly, it is

well established that once a district court has pronounced sentence and the sentence becomes final,

the court has no inherent authority to reconsider or alter that sentence. Rather, it may do so only if


8
    The government notes that it is aware of two cases in this jurisdiction, including one before this
Court, in which the government did not oppose compassionate release motions on exhaustion
grounds. One case is United States v. Samuel H. Powell. There, the defendant argued in his
unopposed motion that there was exhaustion because the parties and the Court previously
recommended that the BOP release the defendant to home confinement, and the BOP had denied
the request. See 94-cr-00316 (ESH), Dkt. 96 at 5. In the alternative, the defendant argued that the
Court should waive the exhaustion requirement because it would be futile, given the BOP’s
previous decision on home confinement. See id. The government did not file a written response,
but it had indicated to the defense that the government did not oppose release. See id. at 1 n.1. The
defendant filed his motion on March 27, 2020, and the Court granted release in an Order issued
that same day. See id. at Dkt. 96, 97. One week later, in United States v. Ghorbani, the government
and defense filed a joint submission that explicitly argued in a footnote that the exhaustion
requirement is waivable. See 18-cr-255 (PLF), Dkt. 129 at 2 n.1. The compassionate release
motions filed in these two cases were among the earliest such motions filed in this jurisdiction.
Regrettably, in these cases the government took, either implicitly or explicitly, a position at odds
with Department of Justice guidance. In the instant case, as in the other compassionate release
motions litigated here, the government asserts the exhaustion requirement, for the reasons stated
in the text above.

                                                   19
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 20 of 35




authorized by statute. See, e.g., United States v. Addonizio, 442 U.S. 178, 189 & n.16 (1979);

United States v. Washington, 549 F.3d 905, 917 (3d Cir. 2008); United States v. Smartt, 129 F.3d

539, 540 (10th Cir. 1997) (“A district court does not have inherent authority to modify a previously

imposed sentence; it may do so only pursuant to statutory authorization.”) (internal quotation

marks omitted).

       Consistent with that principle of finality, § 3582(c) provides that a court generally “may

not modify a term of imprisonment once it has been imposed,” except in three circumstances:

(i) upon a motion for reduction in sentence under § 3582(c)(1)(A), such as that presented by the
defendant; (ii) “to the extent otherwise expressly permitted by statute or by Rule 35 of the Federal

Rules of Criminal Procedure,” § 3582(c)(1)(B); and (iii) where the defendant was sentenced

“based on” a retroactively lowered sentencing range, § 3582(c)(2).

       Given the plain language and purpose of the statute, the requirements for filing a sentence-

reduction motion—including the requirement that a defendant exhaust administrative remedies or

wait 30 days before moving in court for a reduction—are properly viewed as jurisdictional. Section

3582(c) states that a “court may not modify” a term of imprisonment except in enumerated

circumstances. 18 U.S.C. § 3582(c). It thus “speak[s] to the power of the court rather than to the

rights or obligations of the parties,” Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994)

(internal quotation marks omitted), delineating “when, and under what conditions,” a court may

exercise its “‘adjudicatory authority,’” Bowles v. Russell, 551 U.S. 205, 212-13 (2007) (quoting

Eberhart v. United States, 546 U.S. 12, 16 (2005) (per curiam)). That conclusion is reinforced by

the historical powerlessness of the courts to modify a sentence after the expiration of the term at

which it was entered. See United States v. Mayer, 235 U.S. 55, 67-69 (1914); United States v.

Welty, 426 F.2d 615, 617-618 & n.8 (3d Cir. 1970). Section 3582(c) accordingly has been




                                                20
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 21 of 35




understood as conferring the jurisdictional authority that previously was lacking by providing

express statutory authorization to modify otherwise final sentences. 9

       In recent years, the Supreme Court has cautioned against imprecise use of the

“jurisdictional” label, and explained that a statutory claim-processing rule, even if mandatory, is

presumed to be nonjurisdictional absent a clear statement to the contrary. See Fort Bend County v.

Davis, 139 S. Ct. 1843, 1848-50 (2019). A prescription is not jurisdictional merely because “it

‘promotes important congressional objectives,’” id. at 1851 (quoting Reed Elsevier, Inc. v.

Muchnick, 559 U.S. 154, 169 n.9 (2010)), and courts should not deem jurisdictional rules that

“seek to promote the orderly progress of litigation by requiring that the parties take certain

procedural steps at certain specified times,” Henderson v. Shinseki, 562 U.S. 428, 435 (2011). But

whether a prescription is jurisdictional turns on Congress’s intent, which is properly determined

by the text, context, relevant historical treatment, and purpose of the provision. Henderson, 562

U.S. at 436. Here, the relevant factors indicate that § 3582(c) sets forth a jurisdictional limitation

on a district court’s authority to modify a sentence, such that a district court lacks jurisdiction to

consider a motion for a sentence reduction where the defendant has failed to satisfy the exhaustion

requirement of § 3582(c)(1)(A). 10
       While the government maintains that the time limitation in § 3582(c)(1)(A) is

jurisdictional, given that it stands as an exception to the historic and fundamental rule that courts

may not revisit a final criminal judgment, the point is ultimately academic. Even if the exhaustion

requirement of § 3582(c)(1)(A) is not jurisdictional, it is at least a mandatory claim-processing

rule and must be enforced if a party “properly raise[s]” it. Eberhart, 546 U.S. at 19 (holding that


9
   The D.C. Circuit has not decided the issue. See United States v. Smith, 467 F.3d 785, 788 (D.C.
Cir. 2006) (noting that “Congress has, in language with a somewhat jurisdictional flavor, limited
district court authority to modify sentences” but also that Eberhart v. United States, 546 U.S. 12
(2005), calls such a jurisdictional reading of § 3582(c) into question).
10
   Although we use the term “exhaustion requirement,” to be clear, an inmate need not “exhaust”
administrative remedies if the motion is filed in court 30 days after receipt of a request by the
warden.

                                                 21
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 22 of 35




Fed. R. Crim. P. 33, which permits a defendant to move for a new trial within 14 days of the verdict,

is a nonjurisdictional but mandatory claim-processing rule). The government raises the rule here,

and it must be enforced. 11

        Defendant concedes that he has failed to exhaust his administrative requirements under

§ 3582(c)(1)(A). He nevertheless argues that this Court may ignore the exhaustion requirement in

light of the crisis presented by the coronavirus pandemic. That is incorrect. While judicially created

exhaustion requirements may sometimes be excused, it is well settled that a court may not ignore

a statutory command such as that presented in § 3582(c)(1)(A). McCarthy v. Madigan, 503 U.S.

140, 144 (1992) (“[w]here Congress specifically mandates, exhaustion is required”). Indeed, the

Supreme Court recently reaffirmed that principle in Ross v. Blake, 136 S. Ct. 1850 (2016), in which

it rejected a judicially created “‘special circumstances’” exception to a statutory exhaustion

requirement. Rejecting the “freewheeling approach” adopted by some courts of appeals, under

which some prisoners were permitted to pursue litigation even when they had failed to exhaust

available administrative remedies, Ross, 136 S. Ct. at 1855, the Court demanded fidelity to the

statutory text, explaining that the “mandatory language” of the exhaustion requirement “means a

court may not excuse a failure to exhaust” even to accommodate exceptional circumstances, id. at

1856.

        Some have suggested that the exhaustion requirement of § 3582(c)(1)(A) may be excused

by a court as “futile” during the present pandemic. But there is no “futility” exception, as the

Supreme Court has made clear that courts have no authority to invent an exception to a statutory

exhaustion requirement. Two district courts have recently rejected the argument that any such

futility exception exists under § 3582. See United States v. Holden, 2020 WL 1673440, at *5 (D.


11
     Indeed, even those courts that have concluded that the requirements of § 3582(c)(2) are not
jurisdictional still enforce the statutory prerequisites to relief. See, e.g., United States v. Taylor,
778 F.3d 667, 670 (7th Cir. 2015) (recognizing that even if a court has the “power to adjudicate” a
motion under § 3582(c)(2), it may lack “authority to grant a motion . . . because the statutory
criteria are not met”) (emphasis in original).



                                                  22
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 23 of 35




Or. Apr. 6, 2020); United States v. Eberhart, 2020 WL 1450745, at *1 (N.D. Cal. Mar. 25, 2020).

While a few district courts have incorrectly excused the § 3582 exhaustion requirement as futile,

two of those decisions have rested on the fact that the defendant had a matter of days left to serve

on the sentence, a consideration not present in this case. See United States v. Colvin, 2020 WL

1613943, at *1 (D. Conn. Apr. 2, 2020) (finding exhaustion futile because inmate had 11 days left

on her sentence); United States v. Perez, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020) (finding

exhaustion futile because inmate had less than 21 days left on his sentence and was recovering

from two vicious beatings while in prison); but see United States v. Zukerman, 2020 WL 1659880,
at *1 (S.D.N.Y. Apr. 3, 2020) (finding exhaustion futile where obese, 75-year old inmate suffered

from diabetes and hypertension). At least one of those decisions incorrectly relied on precedent

addressing a judicially created—as opposed to statutorily created—exhaustion requirement. See

Perez, 2020 WL 1546422 at *2 (relying only on Washington v. Barr, 925 F.3d 109, 118 (2d Cir.

2019)). 12 And in any event, a request in this context is not futile, because, as explained further

below, BOP fully considers requests for sentence reductions. Indeed, BOP often concurs with such

requests. During the period from the passage of the First Step Act on December 21, 2018, until

mid-March 2020 (before the coronavirus crisis began), BOP consented to a reduction in sentence

in 55 cases.




12
    To the extent Perez also suggests that Mathews v. Eldridge, 424 U.S. 319 (1976), supports an
exception to the exhaustion requirement here, see 2020 WL 1546422, at *2 n.2, that is incorrect.
In Eldridge, the claimant complied with the “nonwaivable and nonexcusable requirement that an
individual present a claim to the agency before raising it in court.” Shalala v. Ill. Council on Long
Term Care, Inc., 529 U.S. 1, 16 (2000). And while the Court in Eldridge recognized that a
constitutional challenge “entirely collateral to [the claimant’s] substantive claim of entitlement”
might evade a statutory exhaustion requirement, 424 U.S. at 330, defendant’s claim for relief in
this Court is the same claim he was required to present to BOP. See also United States v. Demaria,
2020 WL 1888910, at *3 & n.8 (S.D.N.Y. Apr. 16, 2020) (explaining the Perez error at length and
the inapplicability of the cases on which it relied).

                                                 23
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 24 of 35




       The requirement of a 30-day period to afford BOP the initial review of the defendant’s

request therefore cannot be excused. 13




13
    A handful of courts, mostly in the Second Circuit, have agreed with Perez that the exhaustion
requirement may be negated. See also, e.g., United States v. Colvin, 2020 WL 1613943 (D. Conn.
Apr. 2, 2020) (11 days remaining on sentence); United States v. McCarthy, 2020 WL 1698732 (D.
Conn. Apr. 8, 2020) (26 days remaining on sentence); United States v. Ben-Yhwh, 2020 WL
1874125 (D. Haw. Apr. 13, 2020); United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17,
2020); United States v. Zukerman, 2020 WL 1659880 (S.D.N.Y. Apr. 3, 2020); United States v.
Haney, 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020); United States v. Paciullo, 2020 WL 1862252,
at *2 (S.D.N.Y. Apr. 14, 2020) (court strikes a “compromise” and allows BOP 20 days); United
States v. Russo, 2020 WL 1862294 (S.D.N.Y. Apr. 14, 2020); United States v. Smith, 2020 WL
1849748 (S.D.N.Y. Apr. 13, 2020).


                                               24
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 25 of 35




         A number of other district courts in the Second Circuit disagree, while virtually every other
district court in the country to consider this issue in a reported decision agrees with Raia and the
government here that the 30-day requirement must be enforced. See, e.g., United States v. Gillis,
2020 WL 1846792 (C.D. Cal. Apr. 9, 2020); United States v. Meron, 2020 WL 1873900 (E.D. Cal.
Apr. 15, 2020); United States v. Hembry, 2020 WL 1821930 (N.D. Cal. Apr. 10, 2020); United
States v. Smith, 2020 WL 1903160 (D. Conn. Apr. 17, 2020); United States v. Perry, 2020 WL
1676773 (D. Colo. Apr. 3, 2020); United States v. Zywotko, 2020 WL 1492900 (M.D. Fla. Mar. 27,
2020); United States v. Read-Forbes, 2020 WL 1888856 (D. Kan. Apr. 16, 2020); United States v.
Boyles, 2020 WL 1819887 (D. Kan. Apr. 10, 2020); United States v. Carter, 2020 WL 1808288
(S.D. Ind. Apr. 9, 2020); United States v. Hofmeister, 2020 WL 1811365, at *3 (E.D. Ky. Apr. 9,
2020) (explaining that the rule is jurisdictional, and perhaps even more necessary during COVID-
19 crisis); United States v. Reeves, 2020 WL 1816496 (W.D. La. Apr. 9, 2020); United States v.
Lugo, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (extensive analysis, concluding, “The Court
regards the language of section 3582(c) as both clear and mandatory.”); United States v. Johnson,
2020 WL 1663360, at *3-*6 (D. Md. Apr. 3, 2020) (concluding in lengthy discussion that §
3582(c)(1)(A)’s exhaustion requirement is jurisdictional and, regardless, there are no exceptions
to the exhaustion requirement); United States v. Underwood, 2020 WL 1820092 (D. Md. Apr. 10,
2020); United States v. Carden, 2020 WL 1873951 (D. Md. Apr. 15, 2020); United States v. Alam,
2020 WL 1703881 (E.D. Mich. Apr. 8, 2020); United States v. Mathews, 2020 WL 1873360 (E.D.
Mich. Apr. 15, 2020); United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020)
(Tunheim, C.J.) (“There is no question that COVID-19 is a cause for alarm, and the Court does
not fault Annis’s concerns, given his health conditions. However, given the scale of the COVID-
19 pandemic and the complexity of the situation in federal institutions, it is even more important
that Annis first attempt to use the BOP’s administrative remedies.”); United States v. Gardner,
2020 WL 1867034 (D. Minn. Apr. 14, 2020); United States v. Eisenberg, 2020 WL 1808844
(D.N.H. Apr. 9, 2020); United States v. Ogarro, 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020)
(lengthy analysis, stating, “In fact, section 3582(c)’s exhaustion proscription is clear as day.”);
United States v. Pereyra-Polanco, 2020 WL 1862639 (S.D.N.Y. Apr. 14, 2020); United States v.
Roberts, 2020 WL 1700032 (S.D.N.Y. Apr. 8, 2020); United States v. Woodson, 2020 WL 1673253
(S.D.N.Y. Apr. 6, 2020); United States v. Weiland, 2020 WL 1674137 (S.D.N.Y. Apr. 6, 2020);
United States v. Rabadi, 2020 WL 1862640, at *3 (S.D.N.Y. Apr. 14, 2020) (follows “vast
majority” of courts); United States v. Schultz, 2020 WL 1872352 (W.D.N.Y. Apr. 15, 2020); United
States v. Allen, 2020 WL 1878774 (N.D. Ohio Apr. 15, 2020); United States v. Simmons, 2020 WL
1903281 (D. Or. Apr. 17, 2020); United States v. Holden, 2020 WL 1673440 (D. Or. Apr. 6, 2020)
(very extensive discussion); United States v. Epstein, 2020 WL 1808616 (D.N.J. Apr. 9, 2020)
(cites numerous cases in agreement); United States v. Petrossi, 2020 WL 1865758 (M.D. Pa. Apr.
14, 2020); United States v. Feiling, 2020 WL 1821457 (E.D. Va. Apr. 10, 2020); United States v.
Fuller, 2020 WL 1847751 (W.D. Wash. Apr. 13, 2020); United States v. Carver, 2020 WL 1604968
(E.D. Wash. Apr., 1, 2020); United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8,
2020) (“Not only is exhaustion of administrative remedies required as a matter of law, but it also
makes good policy sense. The warden and those in charge of inmate health and safety are in a far
better position than the sentencing court to know the risks inmates in their custody are facing and
the facility’s ability to mitigate those risks and provide for the care and safety of the inmates.”).

                                                 25
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 26 of 35




       While Congress indisputably acted in the First Step Act to expand the availability of

compassionate release, it expressly imposed on inmates the requirement of initial resort to

administrative remedies. And this is for good reason: BOP conducts an extensive assessment for

such requests. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and

4205(g), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf. As the Procedures

reflect, the BOP completes a diligent and thorough review, with considerable expertise concerning

both the inmate and the conditions of confinement. Its assessment will always be of value to the
parties and the Court.

       That is especially true during the current crisis. As explained above, BOP must balance a

host of considerations in deciding whether to release an inmate to recommend a reduction in an

inmate’s sentence or grant the inmate home confinement—not only the health of the inmate and

BOP staff, but also the safety of the public. BOP is best positioned to determine the proper

treatment of the inmate population as a whole, taking into account both individual considerations

in light of on an inmate’s background and medical history and more general considerations

regarding the conditions and needs at particular facilities. The provision of § 3582(c)(1)(A)

prioritizing administrative review therefore makes sense not only in the ordinary case, but also at

this perilous time. As the Third Circuit has held, “[g]iven BOP’s shared desire for a safe and

healthy prison environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion requirement

takes on added—and critical—importance.” Raia, 954 F.3d at 597. See also United States v.

McCann, 2020 WL 1901089, at *2 (E.D. Ky. Apr. 17, 2020) (“The Court recognizes that these are

unsettling times for everyone, including prisoners. But in such a context, the exhaustion

requirement of the compassionate release statute is perhaps most important.”).

       Accordingly, defendant’s claim under the federal compassionate release statute should be

denied without prejudice to refiling once he has exhausted administrative remedies.




                                                26
           Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 27 of 35



II.       Should the Court Reach the Merits of Defendant’s Claim under the Federal Statute,
          the Court Should Deny The Claim Because Defendant Poses a Danger to Public
          Safety.
          At the present time, it is apparent that, but for the COVID-19 pandemic, defendant would

present no basis for compassionate release. His medical ailments seem to be monitored and well-

controlled, and do not present any impediment to his ability to provide self-care in the institution.

The only question, then, is whether the risk of COVID-19 changes that assessment.

          The government acknowledges that defendant presents risk factors identified by the CDC

as heightening the risk of severe injury or death were he to contract COVID-19. The BOP medical

records confirm that defendant’s medical conditions include diabetes, morbid or severe obesity,
                                                                     14
and COPD (Exhibit 9 to defendant’s Supp. Mem. at 147-148).                The government agrees that

defendant has “serious physical or medical condition[s]” that substantially diminish[] the ability

of the defendant to provide self-care within the environment of a correctional facility,” as stated in

§ 1B1.13, cmt. n. 1(A)(ii). 15

          However, defendant is not entitled to relief. Even where a defendant has established an

“extraordinary and compelling reason,” under the applicable policy statement, this Court must

14
   The records show that defendant has a history of obstructive sleep apnea and obstructive chronic
bronchitis (Exhibit 9 to defendant’s Supp. Mem. at 143, 147-148). The report of a recent medical
examination (February 24, 2020) indicates that defendant has a Body Mass Index (“BMI”) of 47.2
(Exhibit 9 to defendant Supp. Mem.). According to the Centers for Disease Control (“CDC”),
people with “severe obesity” have a BMI of 40 or higher. Defendant is severely obese.
15
      The Centers for Disease Control (“CDC”) high risk list includes the following:
      • People with chronic lung disease or moderate to severe asthma
      • People who have serious heart conditions
      • People who are immunocompromised (noting that many conditions can cause a person to
        be immunocompromised, including cancer treatment, smoking, bone marrow or organ
        transplantation, immune deficiencies, poorly controlled HIV or AIDS, and prolonged use
        of corticosteroids and other immune weakening medications)
    • People with severe obesity
    • People with diabetes
    • People with chronic kidney disease undergoing dialysis
    • People with liver disease
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
Defendant also cites hypertension as a qualifying medical condition; however, hypertension is not
on the CDC high risk list (although pulmonary hypertension is).

                                                 27
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 28 of 35




nevertheless deny a sentence reduction unless it determines the defendant “is not a danger to the

safety of any other person or to the community.” USSG § 1B1.13(2). Additionally, this Court must

consider the § 3553(a) factors, as “applicable,” as part of its analysis. See § 3582(c)(1)(A); United

States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

       Defendant would pose a danger to public safety if released. This Court should deny a

sentence reduction on that basis alone. Defendant was convicted of a violent crime in this case

(APO while Armed), a crime committed with a gun. He was released from BOP to parole on

August 26, 1998. According to the Presentence Report (“PSR”) in his Superior Court case,
defendant was arrested (twice) just over a year later in Georgia – once for theft by conversion and

once for financial identity fraud. On June 1, 2001, defendant was arrested in Gwinnett County,

Georgia, and charged with theft by receiving stolen property. He was convicted of this charge as

well as the charge of giving a false name/information to a police officer, and he was sentenced to

a term of imprisonment (it appears he served 9 months), and a period of probation. According to

his Community Supervision Officer in the present case, defendant’s adjustment on parole was

unsatisfactory. And while he was on parole in this case, defendant shot and grievously wounded

Ms. McDaniels as described supra. In addition, defendant has a record of misconduct while in

prison. Between January 2006 and April 2016 he incurred 11 disciplinary infractions, including

assault without serious injury, destruction of property, and disruptive conduct (Attachment H –

Inmate Discipline Data). See United States v. Belle, 2020 WL 2129412 (D. Conn. May 5, 2020)

(notwithstanding asthma, compassionate release denied due to history of violence and firearms

offenses); United States v. Andrews, 2020 WL 1847861, at *2 (S.D.N.Y. Apr. 10, 2020)

(compassionate release denied because violations of supervised release involved shooting in

public, showing “extreme disregard for the safety of others”).

       In addition, the § 3553(a) factors strongly disfavor a sentence reduction. Defendant was

convicted of serious offenses. He was an apparent drug dealer who was caught by the police.

Confronted by the uniformed police officer, defendant pointed a loaded gun directly at the officer

at point-blank range, and he prepared to fire the gun by cocking back the hammer. When the officer

                                                 28
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 29 of 35




was able to wrestle the gun from defendant, defendant promptly produced another gun, which he

also pointed at the officer. This was an extremely dangerous situation. The nature and

circumstances of the offense, and the need for the sentence that the Court imposed to reflect the

seriousness of the offense, do not favor a sentence reduction. Then, while on parole in this case,

defendant committed several offenses, the most serious of which was his senseless shooting and

grievously wounding an innocent young woman who was left paralyzed. Defendant plainly has no

regard for the law, and releasing him early from his federal sentence will not promote respect for

the law. Moreover, releasing defendant early will undermine deterrence to criminal conduct. The
public must be protected from further crimes of the defendant. The applicable § 3553(a) factors,

taken as a whole, strongly favor against a sentence reduction. BOP has designated defendant a

“medium” security classification, and a “medium” for recidivism. (Attachment I - BOP Inmate

Profile). 16 Defendant is at the second to highest level for risk of recidivism. Given the violent

nature of defendant’s offense and his criminal history, reducing defendant's sentence would

undermine the goals of sentencing and potentially put the public in danger. These factors militating

against a sentence reduction outweigh defendant’s asserted medical concerns related to COVID-




16
     BOP is responsible for assigning a recidivism risk level and conducting a needs assessment for
all inmates. Prisoners are classified as having a minimum, low, medium, or high risk for recidivism.
18 U.S.C. § 3632(a)(1). Defendant’s BOP Inmate Profile (Attachment I) indicates that he is a
“medium” risk for recidivism, the second-highest level.
Defendant’s security classification is not at the lowest level (“minimum”). His security
classification is “medium” (id.). Defendant is at a medium security facility. BOP facilities are
designated as either minimum, low, medium, high, or administrative. “Medium security FCIs (and
USPs designated to house medium security inmates) have strengthened perimeters (often double
fences with electronic detection systems), mostly cell-type housing, a wide variety of work and
treatment programs, an even higher staff-to-inmate ratio than low security FCIs, and even greater
internal controls.” https://www.bop.gov/about/facilities/federal_prisons.jsp.

                                                29
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 30 of 35




19. 17 See e.g., United States v. Gotti, ––– F.Supp.3d ––––, ––––, 2020 WL 497987, at *2 (S.D.N.Y.

Jan. 15, 2020) (“The court confronted with a compassionate release motion is still required to

consider all the Section 3553(a) factors to the extent they are applicable, and may deny such a

motion if, in its discretion, compassionate release is not warranted because Section 3553(a) factors

override, in any particular case, what would otherwise be extraordinary and compelling

circumstances.”). Furthermore, defendant has not established that he would be less vulnerable to

COVID-19 if he were released.

       Accordingly, in light of Defendant’s record and the totality of relevant circumstances, this

Court should deny the motion for a sentence reduction.

III.   The Court Should Not Consider Defendant’s Claim Under D.C. Code § 24-403.04,
       But if The Court Reaches the Merits, It Should Deny Defendant’s Motion.
       Defendant initially filed his claim pursuant to the compassionate release provision in the

COVID-19 Emergency Act, now codified at D.C. Code § 22-403.04. There would be an advantage

to defendant if his claim was cognizable under the COVID-19 Emergency Act as there is no

exhaustion requirement under that statute. However, defendant has not provided the Court with

any authority that supports his claim that this Court has jurisdiction to grant early release under

the D.C. Code compassionate release statute. As defendant has pointed out in his supplemental

memorandum (at 4), Chief Judge Howell determined in United States v. Hammond, Crim. No. 02-

294, 2020 WL 1891980 *8 (D.D.C. Apr. 16, 2020), that “the federal compassionate release

provision is better read as a procedural mechanism that applies to all sentences imposed by federal

courts. Defendant’s motion is thus properly filed, and this Court, having imposed a sentence for

violations of both the U.S. Code and the D.C. Code, has authority to grant defendant relief under

18 U.S.C. § 3582 as to both.” This ruling makes it clear that compassionate release in a federal

17
   Defendant’s BOP Inmate Education Data Transcript indicates that he has compiled nearly 2,100
hours of educational programming between March 2004 and September 2019. There are some
gaps (e.g., no programming hours listed between February 2012 and January 2015 – nearly three
years) (Attachment K – Bureau of Prisons Inmate Education Data Transcript). But on balance this
appears to be a factor in defendant’s favor; however, this more positive factor does not outweigh
the issues of concern discussed herein.

                                                30
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 31 of 35




case that also includes a D.C. Code charge should be pursued under the federal statute. The

mechanism for defendant to seek relief here is the federal compassionate release statute, not the

D.C. statute that was crafted as a counterpart to the federal law to afford relief to District of

Columbia prisoners, as opposed to federal prisoners. Hence, Hammond provides no support for

defendant’s claim that this Court may consider his request for early release under the D.C.

compassionate release provision. 18

       In any case, should the Court determine that it can consider defendant’s petition under the

D.C. compassionate release provision, the Court should not grant early release under this statute.

Section 305(b) of the COVID-19 Emergency Act provides, in relevant part:

       (a) Notwithstanding any other provision of law, the court may modify a term of
       imprisonment if it determines the defendant is not a danger to the safety of any
       other person or the community, pursuant to the factors to be considered in 18 U.S.C.
       §§ 3142(g) and 3553(a) and evidence of the defendant’s rehabilitation while
       incarcerated, and:

       (1)    The defendant has a terminal illness, which means a disease or condition
       with an end-of-life trajectory;

       (2)     The defendant is 60 years of age or older and has served at least 25 years in
       prison; or

       (3)    Other extraordinary and compelling reasons warrant a modification,
       including:

                (A)    A debilitating medical condition involving an incurable, progressive
       illness, or a debilitating injury from which the defendant will not recover; or

               (B)     Elderly age, defined as a defendant who is:

                       (i)     60 years of age or older;

18
   As the Court is aware, defendants convicted in D.C. Superior Court of felony offenses typically
serve the incarceration portion of their sentence in BOP facilities; unlike defendants convicted in
federal court, D.C. Superior Court defendants are not eligible for compassionate release under the
federal statute. The D.C. compassionate release statute was enacted in part to address this inequity;
however, the statute was not intended to provide a defendant convicted in federal court of both
federal and D.C. Code offenses with an end run around the exhaustion requirement in the federal
compassionate release statute.

                                                 31
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 32 of 35




                     (ii)   Has served at least 20 years in prison or has served the
       greater of 10 years or 75% of their sentence; and

                     (iii) Suffers from a chronic or serious medical condition related
       to the aging process or that causes an acute vulnerability to severe medical
       complications or death as a result of COVID-19;

       (C)    Death or incapacitation of the family member caregiver of the defendant’s
       children; or

       (D)     Incapacitation of a spouse or a domestic partner when the defendant would
       be the only available caregiver for the spouse or domestic partner.



       Defendant has not made the requisite showing under the factors listed in subsections (1)

through (3) of the emergency legislation set forth above. He does not have a terminal illness; 19 he

is not 60 years of age or older; and he does not meet the “elderly” criteria under the statute.

Defendant also has not shown that he has a debilitating medical condition involving an incurable,




19
     Defendant, referencing his COPD, states that he has a terminal illness (Motion at 4, 6). We
disagree. The COVID-19 Emergency Act defines a “terminal illness” as “a disease or condition
with an end-of-life trajectory,” although it does not provide examples. However, the United States
Sentencing Commission has issued a policy statement addressing reduction of sentences under 18
U.S.C. § 3582(c)(1)(A), the corresponding federal compassionate release statute. The policy
statement includes an application note that specifies the types of medical conditions that qualify
as “extraordinary and compelling reasons” warranting a sentence reduction under the statute. As
relevant here, examples of a terminal illness (i.e., “a serious and advanced illness with an end of
life trajectory”) include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
stage organ disease, and advanced dementia. See USSG § 1B1.13, Application Note (1)(A)(i). See
also, United States v. Sargent, 2020 WL 897633 (E.D. Ky. Feb. 24, 2020) (70-year-old inmate’s
leukemia is not a serious and advanced illness with an end-of-life trajectory; in any event, release
would not be warranted in light of violent criminal history); United States v. Goode, 2020 WL
58272 (S.D.N.Y. Jan. 6, 2020) (while inmate’s kidney disease is incurable, and she receives
dialysis, “her disease is treatable, she is responding well to that treatment, and she does not have
an ‘end of life trajectory.’”); Cannon v. United States, 2019 WL 5580233, at *3 (S.D. Ala. Oct. 29,
2019) (the 71-year-old defendant suffers from significant back and stomach issues, as well as high
blood pressure, diabetes, skin irritation, loss of hearing, and various other complications, but relief
is denied because, inter alia, “there is no indication that Cannon is terminally ill”).

                                                  32
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 33 of 35




progressive illness, or a debilitating injury from which he will not recover. 20 At the same time, the

government recognizes that the statute uses the word “including” to introduce the factors that

constitute “extraordinary and compelling reasons,” thus suggesting that the list was intended to be

non-exhaustive. Defendant argues that the Court may consider whether the defendant has a medical

condition that elevates his risk of becoming seriously ill from COVID-19 in assessing whether the

defendant has established an extraordinary and compelling reason under the statute. According to

current CDC guidelines, at least two of the conditions that defendant suffers from – diabetes and

severe obesity – place a person at increased risk.

       Assuming, arguendo, that defendant has established “extraordinary and compelling

reasons” because he has these two conditions, defendant is nevertheless not entitled to relief. In

assessing a request of compassionate release under the COVID-19 Emergency Act, the Court may

modify a sentence only if the Court “determines the defendant is not a danger to the safety of any

other person or the community, pursuant to the factors to be considered in 18 U.S.C. §§ 3142(g)

and 3553(a)” and that there is “evidence of the defendant’s rehabilitation while incarcerated.”

Section 305(a). For the reasons we have discussed supra in Section II, the Court should deny

defendant’s claim under the D.C. statute.




20
     It does not appear that defendant’s conditions are debilitating in the sense that he is weak and
infirm. He is currently cleared to work and is assigned a work detail in food service (Attachment
J – Inmate Summary Reentry Plan – Progress Report). Inmates in the BOP system are classified
according to Medical Care Levels. Care levels are determined by the inmate’s medical and/or
mental health needs and are based primarily on the chronicity, complexity, intensity, and frequency
of interventions and services that are required, as well as an inmate’s functional capability.
According to defendant’s BOP Inmate Profile, he is classified at medical Care Level 2 (Attachment
I). Care Level 2 inmates are “stable outpatients who require clinician evaluations monthly to every
6 months. Their medical and mental health conditions can be managed through routine, regularly
scheduled appointments with clinicians for monitoring. Enhanced medical resources, such as
consultation or evaluation by medical specialists, may be required from time to time.”
https://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf. Examples of such
conditions are medication-controlled diabetes, epilepsy, and emphysema. Id.

                                                 33
         Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 34 of 35




                                         CONCLUSION
       For the reasons cited herein, this Court should deny defendant’s motion for a sentence

reduction without prejudice for failure to exhaust administrative remedies or, in the alternative,

deny the motion on the merits. 21


                                                      Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      Acting United States Attorney
                                                      New York State Bar
                                                      Registration Number 4444188



                                                      MARGARET J. CHRISS
                                                      Assistant United States Attorney
                                                      Chief, Special Proceedings Division
                                                      D.C. Bar # 452403


                                              By:                      /s/
                                                      JOHN P. GIDEZ
                                                      Assistant United States Attorney
                                                      D.C. Bar #332908
                                                      555 4th Street, NW
                                                      Washington, D.C. 20530
                                                      202-252-6752
                                                      John.Gidez@usdoj.gov



21
    If the Court decides to grant defendant’s motion and order his release, the government requests
the Court fashion a sentence that will allow for a 14-day quarantine period and medical clearance
prior to defendant’s release in order to minimize the possibility of any spread of COVID-19 from
defendant to the public. In addition, if the Court grants the motion, the Court may “impose a term
of . . . supervised release with or without conditions that does not exceed the unserved portion of
the original term of imprisonment.” 18 U.S.C. § 3582(c)(1)(A). The Court may then impose a
period of home confinement as a condition of that supervised release, provided that the Court finds
that home confinement is a “substitute for imprisonment.” U.S.S.G. § 5F1.2; see 18 U.S.C.
§ 3583(d). Alternatively, the Court may consider modifying an existing term of supervised release
to add a period of home confinement, consistent with U.S.S.G. § 5F1.2. See 18 U.S.C.
§ 3583(e)(2).


                                                 34
        Case 1:92-cr-00345-RC Document 91 Filed 06/08/20 Page 35 of 35




                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that, on this 8th day of June 2020, I caused a copy of the foregoing
Opposition to be electronically filed with the Court and served upon counsel for defendant,
Theodore A. Howard, Esq., using the ECF system.

                                                  __/s/________________________
                                                 John P. Gidez
                                                 Assistant United States Attorney




                                            35
